      Case 1:14-cv-06498-CM-SLC Document 948 Filed 11/26/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM T. OBEID, directly and                       No. 14-cv-06498-CM-SLC
 derivatively on behalf of GEMINI REAL
 ESTATE ADVISORS LLC, et al.,

                                Plaintiffs,

                v.

 CHRISTOPHER LA MACK, DANTE
 MASSARO, BRIDGETON HOLDINGS,
 LLC, BRIDGETON HOTEL
 MANAGEMENT, LLC, BRIDGETON
 ACQUISITIONS, LLC, ATIT JARIWALA
 AND ELEVATION REAL ESTATE GROUP,
 LLC,

                                Defendants,

                and

 GEMINI REAL ESTATE ADVISORS LLC,
 et al.,

                        Nominal Defendants.

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       All parties in the above-captioned matter, by and through their respective undersigned

counsel, hereby agree that this action shall be dismissed with prejudice in its entirety, pursuant to

Federal Rule of Civil Procedure 41, with each party to bear her, his, or its own costs and attorneys’

fees and waiving all rights of appeal.

Dated: New York, New York
       November 26, 2019
     Case 1:14-cv-06498-CM-SLC Document 948 Filed 11/26/19 Page 2 of 4




MEISTER SEELIG & FEIN, LLP                       MCGUIREWOODS LLP


By:                                              By:
Alexander      encu, Esq.                        Robert A. Muckenfuss, Esq.
Christopher J. Major, Esq.                       Elizabeth M.Z. Timmermans, Esq.
Remy J. Stocks, Esq.                             Locke Beatty, Esq.
125 Park Avenue, 7th Floor                       201 North Tryon Street, Suite 2600
New York, New York 10017                         Charlotte, North Carolina 28202
Tel: (212) 655-3500                              Tel: (704) 343-2000
adp@msf-law.com                                  rmuckenfuss@mcguirewoods.com
cjm@msf-law.com                                  eztimmermans@mcguirewoods.com
rjs@msf-law.com                                  lbeatty@mcguirewoods.com

Attorneysfor Plaintiff William T. Obeid,         Attorneysfor Defendants Christopher La
on his own behalf and derivatively on            Mack, Dante Massaro and Elevation Real
behalf of Gemini Real Estate Advisors, LLC       Estate Group, LLC

KASOWITZ BENSON TORRES LLP


By:
Paul M. O'Connor III, Esq.
Seth A. Moskowitz, Esq.
Joshua N. Paul, Esq.
1633 Broadway
New York, New York 10019
Tel: (212) 506-1700
poconnor@kasowitz.com
smoskowitz@kasowitz.com
jpaul@kasowitz.com

Attorneys for Defendants Bridgeton Holdings,
LLC, Bridgeton Acquisitions, LLC, Bridgeton
Hotel Management, LLC and Atit Jariwala.




                                             2
    Case 1:14-cv-06498-CM-SLC Document 948 Filed 11/26/19 Page 3 of 4




MEISTER SEELIG & FEIN, LLP                       MCGUIREWOODS LLP


By:                                              By:
Alexander D. Pencu, Esq.                         Robert A. Muckenfuss, Es•
Christopher J. Major, Esq.                       Elizabeth M.Z. Timmermans, Esq.
Remy J. Stocks, Esq.                             Locke Beatty, Esq.
125 Park Avenue, 7th Floor                       201 North Tryon Street, Suite 2600
New York, New York 10017                         Charlotte, North Carolina 28202
Tel: (212) 655-3500                              Tel: (704) 343-2000
adp@msf-law.corn                                 rmuckenfuss@mcguirewoods.com
cjm@msf-law.com                                  eztimmermans@mcguirewoods.com
rjs@msf-law.corn                                 lbeatty@mcguirewoods.com

Attorneys for Plaintiff William T Obeid,         Attorneys for Defendants Christopher La
on his own behalf and derivatively on            Mack, Dante Massaro and Elevation Real
behalf of Gemini Real Estate Advisors, LLC       Estate Group, LLC

KASOWITZ BENSON TORRES LLP


By:
Paul M. O'Connor III, Esq.
Seth A. Moskowitz, Esq.
Joshua N. Paul, Esq.
1633 Broadway
New York, New York 10019
Tel: (212) 506-1700
poconnor@kasowitz.com
smoskowitz@kasowitz.com
jpaul@kasowitz.com

Attorneys for Defendants Bridgeton Holdings,
LLC, Bridgeton Acquisitions, LLC, Bridgeton
Hotel Management, LLC and Atit Jariwala.




                                             2
      Case 1:14-cv-06498-CM-SLC Document 948 Filed 11/26/19 Page 4 of 4



MEISTER SEELIG & FEIN, LLP                       MCGUIREWOODS LLP


By:                                              By:
Alexander D. Pencu, Esq.                         Robert A. Muckenfuss, Esq.
Christopher J. Major, Esq.                       Elizabeth M.Z. Timmermans, Esq.
Remy J. Stocks, Esq.                             Locke Beatty, Esq.
125 Park Avenue, 7th Floor                       201 North Tryon Street, Suite 2600
New York, New York 10017                         Charlotte, North Carolina 28202
Tel: (212) 655-3500                              Tel: (704) 343-2000
adp@msf-law.corn                                 rmuckenfuss@mcguirewoods.com
cjm@msf-law.com                                  eztimmermans@mcguirewoods.com
rjs@msf-law.com                                  lbeatty@mcguirewoods.corn

Attorneysfor Plaintiff William T. Obeid,         Attorneys for Defendants Christopher La
on his own behalf and derivatively on            Mack, Dante Massaro and Elevation Real
behalf of Gemini Real Estate Advisors, LLC       Estate Group, LLC

KASOWITZ ENSON             RRES LLP


By:
Paul M. Connor III, Esq.
Seth A. Moskowitz, Esq.
Joshua N. Paul, Esq.
1633 Broadway
New York, New York 10019
Tel: (212) 506-1700
poconnor@kasowitz.com
smoskowitz@kasowitz.com
jpaul@kasowitz.com

Attorneys for Defendants Bridgeton Holdings,
LLC, Bridgeton Acquisitions, LLC, Bridgeton
Hotel Management, LLC and Atit Jariwala.




                                             2
